                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                         CRIMINAL ACTION

    VERSUS                                                           NO. 16-88

    SHAWANDA NEVERS                                                  SECTION: “E”(1)

                                 ORDER AND REASONS

         Before the Court is Petitioner Shawanda Nevers’ Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255 (hereinafter, Petitioner’s “2255 Motion”). 1 The

Government opposes the motion. 2 Petitioner filed a reply. 3 For the following reasons,

Petitioner’s 2255 Motion is DENIED.

                                      BACKGROUND

         On May 6, 2016, a grand jury indicted Shawanda Nevers for: 37 counts of aiding or

assisting in the preparation of false tax returns, in violation of 26 U.S.C. § 7206(2); one

count of criminal contempt, in violation of 18 U.S.C. § 401(3); one count of bank fraud, in

violation of 18 U.S.C. § 1344(2); and one count of forging the signature of a federal judge,

in violation of 18 U.S.C. § 505. 4 A superseding indictment was later returned, adding one

count of conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and one count

of aggravated identity theft, in violation of 18 U.S.C. § 1028A. 5

         After her arrest, Petitioner retained Eddie J. Jordan, Jr. as her counsel of record. 6

On May 12, 2016, Mr. Jordan represented Petitioner at her arraignment proceeding




1 R. Docs. 161.
2 R. Doc. 166.
3 R. Doc. 167.
4 R. Doc. 3.
5 R. Doc. 56.
6 R. Doc. 13, 17.



                                               1
before Magistrate Judge Sally Shushan. 7 The Government moved for Petitioner to be

detained pending trial. 8 Mr. Jordan requested a special period of release to permit

Petitioner to attend her father’s funeral. 9 At Mr. Jordan’s request, 10 a detention hearing

was held before Magistrate Judge Shushan on the following day, May 13, 2016. 11 Mr.

Jordan called Petitioner’s husband, Daryl Alex and cross-examined the Government’s

witness, James Aime, Jr. 12 Magistrate Judge Shushan ordered Petitioner detained, but

granted Petitioner’s request for temporary release to attend her father’s funeral. 13 On

June 6, 2016, Mr. Jordan filed a motion to reopen Petitioner’s detention hearing, 14 which

Judge Shushan denied. 15

        On June 21, 2016, Mr. Jordan filed a motion to continue the pre-trial conference

and trial, citing his need to thoroughly review the voluminous discovery, file discovery

motions, and file a motion to suppress evidence. 16 The Court granted this motion. 17 On

August 18, 2016, Mr. Jordan filed a second motion to continue the pre-trial conference

and trial, citing his need to complete additional discovery and file the discovery motions

and the motion to suppress evidence. 18 The Court granted this motion. 19 On October 17,

2016, Mr. Jordan filed a motion seeking the Court’s consent to conduct a Rule 15

deposition of a witness, Daryl Becnel. 20 The Court granted this motion. 21


7 R. Doc. 31.
8 Id. at 6.
9 Id. at 6-7.
10 Id. at 7.
11 R. Doc. 32.
12 Id.
13 Id.
14 R. Doc. 26.
15 R. Doc. 29.
16 R. Doc. 28.
17 R. Doc. 30.
18 R. Doc. 45.
19 R. Doc. 46.
20 R. Doc. 51.
21 R. Doc. 52.



                                             2
        On November 18, 2019, Petitioner, through Mr. Jordan, filed a motion to conduct

a hearing to determine counsel of record. 22 The motion stated, in pertinent part:

        The defendant recently complained to the bar association about the timeliness of
        undersigned counsel’s preparation and filing of a motion to suppress that the
        defendant has instructed undersigned counsel to file and undersigned counsel’s
        determination not to file a motion for a speedy trial that the defendant has also
        ordered undersigned counsel to file. Undersigned counsel avers that the
        defendant’s complaints are without a basis in fact or law. Further, undersigned
        counsel avers, on information and belief, following a conference with the
        defendant, the defendant now asserts that her complaints have been addressed and
        resolved to her satisfaction. Nonetheless, it is necessary that the defendant state
        on the record whether or not she is satisfied with the services provided by
        undersigned counsel and whether she wishes that undersigned counsel continue
        to represent her. Further, undersigned counsel avers that following the indictment
        of the defendant’s husband, Daryl Alex, the defendant is without adequate
        financial resources to pay undersigned counsel for further pre-trial services and
        possible trial services, and therefore a hearing must be conducted to determine
        whether she meets the legal requirements for a court appointed attorney. 23

        On November 30, 2016, a hearing was held before Magistrate Judge Michael

North, who ordered that Mr. Jordan would remain counsel of record. 24

        On December 12, 2019, Mr. Jordan filed a motion to suppress evidence, 25 arguing:

(1) “[l]aw enforcement officers engaged in illegal actions, improprieties, and irregularities

that fatally tainted all searches and seizures in this case” 26; (2) “[o]n December 20, 2013

and on March 19, 2014, Ms. Nevers did not voluntarily consent to the search of her

business, and therefore the warrantless search of her business on those dates was

unreasonable, unjustifiable, and invalid” 27; and (3) “[a]ll evidence derived indirectly as a

result of the government’s warrantless search of Ms. Nevers’ business must be




22 R. Doc. 70.
23 Id. at 1-2.
24 R. Doc. 75.
25 R. Doc. 76.
26 R. Doc. 76-1 at 2-4.
27 Id. at 5-7.



                                             3
suppressed.” 28 On December 20, 2019, Mr. Jordan filed a request for oral argument on

the motion to suppress evidence, 29 which the Court granted. 30

        On January 27, 2017, Petitioner, through Mr. Jordan, filed a second motion to

determine counsel of record. 31 The motion stated, in pertinent part:

        On information and belief, undersigned counsel avers that since the indictment of
        the defendant’s husband, Daryl Alex, the defendant is without adequate financial
        resources to pay undersigned counsel for further pre-trial services and trial
        services, and therefore a hearing must be conducted to determine whether she
        meets the legal requirements for a court-appointed attorney. 32

Petitioner filed a memorandum in support of her second unopposed motion to conduct

hearing to determine counsel of record, stating:

        Undersigned counsel underscores that in or about October 2016, the defendant
        complained to the bar association about the timeliness of undersigned counsel’s
        preparation and filing of a motion to suppress. Further, in her complaint, Mrs.
        Nevers took exception to undersigned counsel’s determination not to file a motion
        for a speedy trial. On December 27, 2016, the bar association found that there is
        insufficient proof to support a finding that undersigned counsel engaged in
        unethical conduct. Significantly, however, the defendant did not formally
        withdraw her bar complaint or advise the bar association that her complaint has
        been addressed by undersigned counsel and resolved to her satisfaction.

        ...

        It is now abundantly clear that undersigned counsel and the defendant have very
        different ideas about the kind of defense that should be presented, including the
        kind of legal and factual arguments that should be made, to achieve the best result.
        Undersigned counsel and the defendant have therefore developed serious and
        irreconcilable differences and, as a result, the attorney-client relationship between
        undersigned counsel and the defendant has been irreparably impaired.
        Accordingly, it is appropriate and necessary for [Petitioner] to have new counsel. 33




28 Id. at 7-8.
29 R. Doc. 81.
30 R. Doc. 83.
31 R .Doc. 84.
32 Id. at 1.
33 R. Doc. 90 at 1-2.



                                              4
        On February 8, 2017, a hearing on Petitioner’s second motion to determine counsel

of record was held before Magistrate Judge North, who ordered Mr. Jordan be withdrawn

as Petitioner’s counsel of record. 34 Also on February 8, 2017, the Federal Public Defender

was appointed to represent Petitioner, and Jerrod Edward Thompson-Hicks enrolled to

represent Petitioner. 35

        On February 15, 2017, Mr. Thompson-Hicks filed a motion to continue the pre-

trial conference and trial, to allow him “additional time to meet with the defendant, review

the case and to prepare for the trial in this matter.” 36 The Court granted this motion. 37

        On March 17, 2017, Mr. Thompson-Hicks filed a motion to continue the

suppression hearing because “further time is necessary to continue to meet with the

defendant at the St. Charles Parish jail, to review voluminous discovery, and to prepare

for the hearing on the motion to suppress evidence filed by defendant’s former counsel of

record.” 38 On April 25, 2017, Mr. Thompson-Hicks filed another motion to continue the

suppression hearing. 39 The Court granted both motions. 40

        On May 22, 2017, Mr. Thompson-Hicks filed a motion to continue the pre-trial

conference and trial to permit time to “to explore the possibility of a pretrial resolution of

this matter” and “continue to meet with the defendant at the St. Charles Parish jail, to

review voluminous discovery, and to prepare for trial in this matter.” 41 The Court granted

this motion. 42



34 R. Doc. 91.
35 R. Doc. 92.
36 R. Doc. 95 at ¶ 4.
37 R. Doc. 97.
38 R. Doc. 99 at ¶ 1.
39 R. Doc. 101.
40 R. Docs. 100 and 102.
41 R. Doc. 103 at ¶ 1.
42 R. Doc. 104.



                                              5
        On May 25, 2017, Mr. Thompson-Hicks filed another motion to continue the

suppression hearing, 43 which the Court granted. 44

        Mr. Thompson-Hicks represented Plaintiff at her re-arraignment proceeding on

August 3, 2017.45 Petitioner pleaded guilty to four counts of aiding and assisting in the

preparation of false tax returns (Counts 17, 23, 28, and 29). 46 In exchange for Plaintiff’s

agreement to plead guilty to these four charges, the Government agreed to dismiss the

remaining counts in the superseding indictment and the original indictment. 47 At the re-

arraignment, the Court explained to Petitioner the maximum sentence that could be

imposed for the four counts:

        THE COURT: Ms. Nevers, the maximum possible sentence that could be imposed
        on you in the event of a conviction with respect to each of Counts 17, 23, 28 and
        29, either upon a plea of guilty or after a trial at which you are found guilty, is a
        three-year term of imprisonment, a one year term of supervised release and a fine
        of $250,000 or the greater of twice the gross gain to you or twice the gross loss to
        another person or both. . . Ms. Nevers, do you understand that even if the Court
        accepts your plea of guilty, the Court could impose the maximum possible sentence
        that I have just related to you?

        THE DEFENDANT: Yes, ma'am. 48

The Court also questioned Petitioner and Mr. Thompson-Hicks regarding representations

made to Petitioner by Mr. Thompson-Hicks:

        THE COURT: Have the sentencing guidelines applicable to your case been
        explained to you by your counsel?

        THE DEFENDANT: Yes, ma'am.

        ...



43 R. Doc. 106.
44 R. Doc. 107.
45 R. Doc. 109.
46 26 U.S.C. § 7206(2).
47 R. Doc. 111 (Plea Agreement).
48 R. Doc. 152 at 7-8.



                                              6
           THE COURT: Mr. Thompson-Hicks, other than rough estimates of the sentencing
           guidelines, have you made any representations to Ms. Nevers as to the sentence I
           will impose?

           MR. THOMPSON-HICKS: No, Your Honor.

           THE COURT: Ms. Nevers, to the best of your knowledge is what your attorney just
           said correct?

           THE DEFENDANT: Yes.

           THE COURT: Do you understand that any discussions with your attorney or
           anyone else regarding sentencing guidelines have been merely rough estimates and
           that the Court is not bound by those discussions?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Has anyone connected with the government, anyone connected with
           any law enforcement agency or anyone else at any time, other than those rough
           estimates of the sentencing guidelines, made any prediction or promise to you as
           to what your sentence will be?

           THE DEFENDANT: No, ma'am. 49

The Court questioned Petitioner and Mr. Thompson-Hicks regarding the accuracy of the

Plea Agreement:

           THE COURT: Ms. Nevers, have you seen this document before?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Is there anything in this document that you do not understand?

           THE DEFENDANT: No, ma'am.

           THE COURT: Is it factually correct in what it says you did?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Ms. Nevers, do you understand the government's evidence against
           you?

           THE DEFENDANT: Yes, ma'am.


49   Id. at 8-9.

                                               7
           THE COURT: Have you had sufficient time to discuss with your attorney the facts
           of your case and any possible defenses you may have?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Are you entirely satisfied with the advice and services of your
           attorney?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Do you wish to ask or have your attorney ask the U.S. Attorney any
           questions at this time about any of the things we have discussed?

           THE DEFENDANT: No, ma'am.

           THE COURT: Mr. Thompson Hicks, have you had full opportunity to investigate
           the facts of and the law applicable to this case as well as any possible defenses your
           client may have and to advise and counsel with your client?

           MR. THOMPSON-HICKS: I have, Your Honor.

           THE COURT: Ms. Nevers, to the best of your knowledge is what your attorney just
           said correct?

           THE DEFENDANT: Yes. 50

Before accepting Petitioner’s guilty plea, the Court questioned Petitioner and Mr.

Thompson-Hicks as follows:

           THE COURT: Mr. Thompson-Hicks, are you satisfied that Ms. Nevers is pleading
           guilty voluntarily and understandingly and with full knowledge of her plea?

           MR. THOMPSON-HICKS: I am, Your Honor.

           THE COURT: Ms. Nevers, let me ask you again, do you fully understand the
           charges against you?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Do you fully understand the consequences of your guilty plea?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Are you pleading guilty because you are, in fact, guilty?

50   Id. at 19-21.

                                                 8
           THE DEFENDANT: Yes, ma'am.

           THE COURT: Are you pleading guilty voluntarily and of your own free will?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Although you have indicated all through these proceedings a desire
           to plead guilty, do you realize you still have the right to maintain a plea of not guilty
           at this time?

           THE DEFENDANT: Yes, ma'am. 51

           In her Plea Agreement, Petitioner confirmed her understanding of the maximum

sentence that could be imposed:

           The defendant understands that, should the defendant’s plea of guilty be accepted,
           the maximum penalty the defendant may receive as to each of Counts 17, 23, 28,
           and 29 is 3 years of imprisonment and a fine of $250,000 or the greater of twice
           the gross gain to the defendant or twice the gross loss to any person under Title 18,
           United States Code, Section 3571, or both. 52

Petitioner also waived her right to directly appeal her conviction and the right to

collaterally attack her sentence under § 2255, except with regard to ineffective assistance

of counsel claims:

           [S]ubject only to the exceptions indicated in subsection (d) below, the defendant,
           in exchange for the promise(s) and agreement(s) made by the United States in this
           plea agreement, knowingly and voluntarily:

                    a.     Waives and gives up any right to appeal or contest the defendant’s
                    guilty plea, conviction, sentence, fine, supervised release, and any
                    restitution imposed by any judge under any applicable statute. . .;

                    b.      Waives and gives up any right to appeal any order, decision, or
                    judgment arising out of or related to Title 18, United States Code 3582(c)(2)
                    . . . and further waives and gives up any right to challenge the manner in
                    which the defendant’s sentence was determined and to challenge any
                    United States Sentencing Guidelines determinations. . .;




51   Id. at 21-22.
52   R. Doc. 111 at 2.

                                                   9
                 c.      Waives and gives up any right to challenge the defendant’s sentence
                 collaterally, including but not limited to any and all rights which arise under
                 title 28, United States Code, Sections 2255 and 2241. . .;

                 d.     The defendant . . . retains the right to raise a claim of ineffective
                 assistance of counsel in an appropriate proceeding. 53

        On December 13, 2017, Petitioner was sentenced on Counts 17, 23, 28, and 29. 54

At sentencing, Petitioner was represented by Mr. Thompson-Hicks. 55 The Government

requested a sentence be imposed within the U.S. Sentencing Guidelines (the “USSG”)

range of 84 to 105 months. 56 Mr. Thompson-Hicks filed a sentencing memorandum on

Petitioner’s behalf. 57 At the sentencing, Mr. Thompson-Hicks argued for a downward

variance based on factors including Petitioner’s declining health, her acceptance of

responsibility, and her need to make restitution. 58 Mr. Thompson-Hicks also requested

the Court take into consideration the fact that she had already been incarcerated for 19

months. 59 The Court sentenced Petitioner to 84 months (21 months as to each count, to

be served consecutively), the bottom end of the USSG range. 60 The Court also ordered

that Petitioner’s federal sentence run concurrently with her state sentence of 12 years. 61

        Although Petitioner waived her right to directly appeal her conviction and the right

to collaterally attack her sentence under § 2255, 62 she appealed her sentence. 63 The Fifth




53 Id. at 4.
54 R. Doc. 135.
55 Id.
56 R. Doc. 151 at 13-16.
57 R. Doc. 132.
58 R. Doc. 151 at 11-13.
59 Id.
60 Id. at 20.
61 Id.
62 R. Doc. 111 at 4.
63 R. Doc. 137.



                                                10
Circuit dismissed Petitioner’s appeal, holding Petitioner’s “guilty plea was knowing and

voluntary, and her appeal waiver is enforceable.” 64

        On September 26, 2019, Petitioner filed the instant 2255 Motion. 65 Petitioner

raises several ineffective assistance of counsel claims as well as several substantive claims

related to her re-arraignment and sentencing.

                                      LEGAL STANDARD

        Under 28 U.S.C. § 2255, a federal prisoner may move the court that imposed her

sentence to vacate, set aside or correct the sentence. 66 Only a narrow set of claims are

cognizable on a Section 2255 motion. The statute identifies four bases on which a motion

may be made: (1) the sentence was imposed in violation of the Constitution or laws of the

United States; (2) the court was without jurisdiction to impose the sentence; (3) the

sentence exceeds the statutory maximum sentence; or (4) the sentence is “otherwise

subject to collateral attack.” 67 A claim of error that is neither constitutional nor

jurisdictional is not cognizable in a Section 2255 proceeding unless the error constitutes

“a fundamental defect which inherently results in a complete miscarriage of justice.” 68

        When a Section 2255 motion is filed, the district court must first conduct a

preliminary review. “If it plainly appears from the motion, any attached exhibits, and the

record of prior proceedings that the moving party is not entitled to relief, the judge must

dismiss the motion . . .” 69 If the motion raises a non-frivolous claim to relief, the court

must order the Government to file a response or to take other appropriate action. 70 The

64 United States v. Nevers, 755 F. App’x 426 (5th Cir. 2019).
65 R. Doc. 161.
66 28 U.S.C. § 2255(a).
67 Id.; see also United States v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).
68 United States v. Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368 U.S. 424, 428

(1962)).
69 Rules Governing Section 2255 Proceedings, Rule 4(b).
70 Id.



                                                   11
court may then order the parties to expand the record as necessary and, if good cause is

shown, authorize limited discovery. 71

        After reviewing the Government’s answer, any transcripts and records of prior

proceedings, and any supplementary materials submitted by the parties, the court must

determine whether an evidentiary hearing is warranted. 72 An evidentiary hearing must be

held “[u]nless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.” 73 No evidentiary hearing is required if the defendant fails

to produce any “independent indicia of the likely merit of [her] allegations.” 74,75

        Ultimately, the Defendant bears the burden of establishing her claims of error by

a preponderance of the evidence. 76 For certain “structural” errors, relief follows

automatically once the error is proved. 77 For other “trial” errors, the court may grant relief

only if the error “had substantial and injurious effect or influence” in determining the

outcome of the case. 78 If the court finds that the defendant is entitled to relief, it “shall

vacate and set the judgment aside and shall discharge the prisoner or resentence [her] or

grant a new trial or correct the sentence as may appear appropriate.” 79




71 Id., Rules 6-7.
72 Id., Rule 8.
73 28 U.S.C. § 2255(b).
74 United States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting United States v. Cervantes, 132

F.3d 1106, 1110 (5th Cir. 1998)).
75 The Court denied Defendant’s request for an evidentiary hearing in this case. R. Doc. 213.
76 Wright v. United States, 624 F.2d 557, 558 (5th Cir. 1980).
77 Brecht v. Abrahamson, 507 U.S. 619, 629-30 (1993).
78 Id. at 637-38 (citation omitted); see also United States v. Chavez, 193 F.3d 375, 379 (5th Cir. 1999)

(applying Brecht in a Section 2255 proceeding).
79 28 U.S.C. § 2255(b).



                                                  12
                                       ANALYSIS

I.      Substantive Claims Related to Re-arraignment and Sentencing

        Petitioner raises several substantive claims related to her re-arraignment and

sentencing, including: (1) the district court erred in “prevent[ing]” Petitioner from

speaking at her re-arraignment 80; (2) her sentence was “substantively unreasonable”

because Petitioner’s “criminal history computation came from sentences resulting from

convictions that have been because errors of the law” 81 and the “tax loss amount” was

incorrect 82; (3) “prosecutorial misconduct” by, for instance, “threaten[ing] to prosecute

her disabled daughter, eldest daughter and husband” 83 and withholding evidence in an

unrelated state trial 84; (4) Fourth Amendment claims, such as “[t]he federal agent . . .

maliciously obtained a search warrant for the [Petitioner’s] restaurant premises” based

on the agent’s “frivolous” affidavit 85; and (5) judicial bias, namely, “the contempt charge

was because they said that Ms. Nevers had defied Judge Morgan order.” 86 For the

following reasons, the Court finds Petitioner waived these claims in her plea agreement

and at her re-arraignment, and, further, the majority of these claims are procedurally

barred.

        A.       Waiver

        A defendant may waive her right to direct appeal and collateral attack of a

conviction and sentence by means of a plea agreement, so long as the waiver is both




80 R. Doc. 161 at 18.
81 Id. at 44.
82 Id. at 44-45.
83 Id. at 8.
84 Id. at 46.
85 Id. at 33-37.
86 Id. at 41-42.



                                            13
knowing and voluntary. 87 A defendant knowingly enters a waiver when “the defendant

fully understands the nature of the right and how it would likely apply in general in the

circumstances-even though the defendant may not know the specific detailed

consequences of invoking it.” 88 “The Constitution does not require a great deal of

knowledge on the part of the defendant.” 89 “If the defendant is aware of the potential

maximum prison term and fine for the offense charged, but nevertheless pleads guilty,

[her] plea is knowingly and intelligently entered.” 90 “As long as [the defendant]

understood the length of the time [s]he might possibly receive, [s]he was fully aware of

[her] plea's consequences.” 91

         A defendant’s waiver is involuntary if “induced by threats, misrepresentations, or

improper promises, such as bribes.” 92 The Constitution requires that guilty pleas be made

“voluntarily” and their attendant waivers made “‘knowing[ly], intelligent[ly], [and] with

sufficient awareness of the relevant circumstances and likely consequences.’” 93 A plea is

intelligent when the defendant enters it after receiving “real notice of the true nature of

the charge against [her], the first and most universally recognized requirement of due

process.” 94 In determining whether a plea is intelligent, “the critical issue is whether the

defendant understood the nature and substance of the charges against [her], and not

necessarily whether [s]he understood their technical legal effect.” 95 The Supreme Court’s


87 See e.g.,United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005) (holding that a “knowing and voluntary”
standard applies to a waiver of appeal); United States v. McKinney, 406 F .3d 744, 746 (5th Cir. 2005) (“We
apply normal principles of contact interpretation when construing plea agreements.”); United States v.
White, 307 F.3d 336, 343 (5th Cir. 2002).
88 United States v. Ruiz, 536 U.S. 622, 630 (2002).
89 United States v. Guerra, 94 F.3d 989, 995 (5th Cir. 1996).
90 United States v. Scott, 857 F.3d 241, 245 (5th Cir. 2017) (citing Guerra, 94 F.3d at 995).
91 United States v. Pearson, 910 F.2d 221, 223 (5th Cir. 1990).
92 Scott, 857 F.3d at 245 (citing Brady v. United States, 397 U.S. 742, 755 (1970)).
93 Ruiz, 536 U.S. at 629 (quoting Brady, 397 U.S. at 748).
94 Bousley v. United States, 523 U.S. 614, 628 (1998).
95 Taylor v. Whitney, 933 F.2d 325, 329 (5th Cir. 1991).



                                                    14
decision in Boykin v. Alabama 96 “requires that defendants have a hearing prior to entry

of the plea, at which there needs to be an affirmative showing that the decision to plead

guilty was voluntarily and intelligently made.” 97 “Rule 11 of the Federal Rules of Criminal

Procedure requires a judge to address a defendant about to enter a plea of guilty, to ensure

that [s]he understands the law of [her] crime in relation to the facts of [her] case, as well

as [her] rights as a criminal defendant.” 98 “The very premise of the required Rule

11 colloquy is that, even if counsel is present, the defendant may not adequately

understand the rights set forth in the Rule unless the judge explains them.” 99 “However,

a determination of whether a defendant understands the consequences of [her] guilty

plea, including the waiver of [her] right to appeal, does not require a trial court to

determine that the defendant has a perfect understanding of the consequences; the court

must only ascertain whether the defendant has a realistic or reasonable understanding of

[her] plea.” 100

       “When a petition does not allege, and the record contains no indication that

ratification of the plea agreement was not ‘voluntary’ or knowledgeable, the Court will

hold the defendant to the bargain that he made—the Court need not presume that the

waiver was ineffective.” 101 Further, “when the record of the Rule 11 hearing clearly

indicates that a defendant has read and understands [her] plea agreement, and that [s]he

raised no question regarding a waiver-of-appeal provision, the defendant will be held to




96 395 U.S. 238 (1969).
97 Matthew v. Johnson, 201 F.3d 353, 368 n. 22 (5th Cir. 2000).
98 United States v. Vonn, 535 U.S. 55, 62 (2002).
99 Id. at 78 (Stevens, J., concurring).
100 United States v. Potter, Criminal Action No. 13–141, 2015 WL 3486446, at *2 (E.D. La. June 1, 2015)

(citing United States v. Gracia, 983 F.2d 625, 627–28 (5th Cir. 1993) (recognizing that one of the core
concerns behind Rule 11 is “a realistic understanding of the consequences of a guilty plea”)).
101 Potter, 2015 WL 3486446 at *1 (citing White, 307 F.3d at 343; Bond, 414 F.3d at 544).



                                                  15
the bargain to which he agreed, regardless of whether the court specifically admonished

[her] concerning the waiver of appeal.” 102

       In this case, Petitioner entered into a Plea Agreement wherein she waived her right

to:

           1) “[A]ppeal or contest [her] guilty plea, conviction, sentence, fine, supervised
              release, and any restitution . . . including but not limited to any right to
              appeal any rulings on pretrial motions of any kind whatsoever, as well as
              any aspect of the defendant’s sentence. . .” 103;

           2) “[A]ppeal any order, decision, or judgment arising out of or related to Title
              18, United States Code, Section 3582(c)(2) imposed by any judge and
              further waives and gives up any right to challenge the manner in which the
              defendant’s sentence was determined and to challenge any United States
              Sentencing Guidelines determinations and their application by any judge to
              the defendant’s sentence and judgment” 104; and

           3) “[A]ny right to challenge [her] sentence collaterally, including but not
              limited to any and all rights which arise under Title 28, United States Code
              Sections 2255 and 2241. . .” 105

       The Court finds Petitioner knowingly waived these rights, which include the right

to collaterally attack her sentence on a 2255 motion. During Petitioner’s re-arraignment,

the Court explained to Petitioner the maximum sentence that could be imposed for the

four counts, and Petitioner acknowledged she understood the maximum sentence:

       THE COURT: Ms. Nevers, the maximum possible sentence that could be imposed
       on you in the event of a conviction with respect to each of Counts 17, 23, 28 and
       29, either upon a plea of guilty or after a trial at which you are found guilty, is a
       three-year term of imprisonment, a one year term of supervised release and a fine
       of $250,000 or the greater of twice the gross gain to you or twice the gross loss to
       another person or both. . . Ms. Nevers, do you understand that even if the Court
       accepts your plea of guilty, the Court could impose the maximum possible sentence
       that I have just related to you?



102 United States v. Portillo, 18 F.3d 290, 292–93 (5th Cir.1994); McKinney, 406 F.3d at 746; Bond, 414
F.3d at 544.
103 R. Doc. 111 at 4.
104 Id.
105 Id.



                                                  16
           THE DEFENDANT: Yes, ma'am. 106

           Further, in her Plea Agreement, Petitioner confirmed her understanding of the

maximum sentence that could be imposed:

           The defendant understands that, should the defendant’s plea of guilty be accepted,
           the maximum penalty the defendant may receive as to each Counts 17, 23, 28, and
           29 is 3 years of imprisonment and a fine of $250,000 or the greater of twice the
           gross gain to the defendant or twice the gross loss to any person under Title 18,
           United States Code, Section 3571, or both. 107

           The Court likewise finds Petitioner voluntarily waived these rights. During

Petitioner’s re-arraignment, the Court thoroughly questioned Petitioner to ensure she

understood the nature and substance of the charges against her. For instance, the Court

inquired:

           THE COURT: Have the sentencing guidelines applicable to your case been
           explained to you by your counsel?

           THE DEFENDANT: Yes, ma'am.

The Court also questioned Petitioner regarding her understanding of the Plea Agreement:

           THE COURT: Ms. Nevers, have you seen this document before?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Is there anything in this document that you do not understand?

           THE DEFENDANT: No, ma'am.

           THE COURT: Is it factually correct in what it says you did?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Ms. Nevers, do you understand the government's evidence against
           you?

           THE DEFENDANT: Yes, ma'am.



106   R. Doc. 152 at 7-8.
107   R. Doc. 111 at 2.

                                               17
           THE COURT: Have you had sufficient time to discuss with your attorney the facts
           of your case and any possible defenses you may have?

           THE DEFENDANT: Yes, ma'am.

Before accepting Petitioner’s guilty plea, the Court questioned Petitioner and Mr.

Thompson-Hicks as follows:

           THE COURT: Mr. Thompson-Hicks, are you satisfied that Ms. Nevers is pleading
           guilty voluntarily and understandingly and with full knowledge of her plea?

           MR. THOMPSON-HICKS: I am, Your Honor.

           THE COURT: Ms. Nevers, let me ask you again, do you fully understand the
           charges against you?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Do you fully understand the consequences of your guilty plea?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Are you pleading guilty because you are, in fact, guilty?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Are you pleading guilty voluntarily and of your own free will?

           THE DEFENDANT: Yes, ma'am.

           THE COURT: Although you have indicated all through these proceedings a desire
           to plead guilty, do you realize you still have the right to maintain a plea of not guilty
           at this time?

           THE DEFENDANT: Yes, ma'am. 108

           Moreover, the Fifth Circuit has already held Petitioner’s waiver was made

knowingly and voluntarily, holding:

           As Nevers acknowledges, the district court accurately informed her at
           rearraignment that three years was ‘the maximum possible sentence that could be
           imposed on [her] in the event of a conviction with respect to each of’ the four
           counts of conviction. Under 18 U.S.C. § 3584(a), a district court generally has

108   R. Doc. 152 at 21-22.

                                                  18
        discretion to order that multiple prison terms run consecutively, and we have
        ‘conclude[d] that the effect of [§ 3584] is not a consequence of which a defendant
        must be advised before a guilty plea may be accepted.’

        In light of the foregoing, Nevers’s guilty plea was knowing and voluntary, and her
        appeal waiver is enforceable. 109

        Petitioner’s waiver is enforceable, and, as a result, Petitioner waived her right to

bring the following substantive claims related to re-arraignment and sentencing in a 2255

motion: (1) the district court erred in “prevent[ing]” Petitioner from speaking at her re-

arraignment 110; (2) her sentence was “substantively unreasonable” because Petitioner’s

“criminal history computation came from sentences resulting from convictions that have

been because errors of the law” 111 and the “tax loss amount” was incorrect 112; (3)

“prosecutorial misconduct” by, for instance, “threaten[ing] to prosecute her disabled

daughter, eldest daughter and husband” 113 and withholding evidence in an unrelated state

trial 114; (4) Fourth Amendment claims, such as “[t]he federal agent . . . maliciously

obtained a search warrant for the [Petitioner’s] restaurant premises” based on the agent’s

“frivolous” affidavit 115; and (5) judicial bias, namely, “the contempt charge was because

they said that Ms. Nevers had defied Judge Morgan order.” 116 Petitioner did not waive her

right to claim ineffective assistance of counsel. 117




109  Nevers, 755 F. App’x. at 426-27 (citing 26 U.S.C. § 7206(2) and United States v. Dees, 125 F.3d 261,
269 (5th Cir. 1997); quoting United States v. Hernandez, 234 F.3d 252, 254 (5th Cir. 2000)).
110 R. Doc. 161 at 18.
111 Id. at 44.
112 Id. at 44-45.
113 Id. at 8.
114 Id. at 46.
115 Id. at 33-37.
116 Id. at 41-42.
117 R. Doc. 111 at 4 (Plea Agreement).



                                                     19
        B.      Procedural Default

        Notwithstanding Petitioner’s waiver, her substantive claims are also barred as

procedurally defaulted.

        “After conviction and exhaustion or waiver of any right to appeal, ‘[the Court is]

entitled to presume that the defendant stands fairly and finally convicted.’” 118 “A

defendant can challenge [her] conviction after it is presumed final only on issues of

constitutional or jurisdictional magnitude, and may not raise an issue for the first time on

collateral review without showing both ‘cause’ for [her] procedural default, and ‘actual

prejudice’ resulting from the error.” 119 “This cause and actual prejudice standard presents

‘a significantly higher hurdle’ than the “plain error” standard that [courts] apply on direct

appeal.” 120 “If the error is not of constitutional or jurisdictional magnitude, the defendant

must show that the error could not have been raised on direct appeal, and if condoned,

would result in a complete miscarriage of justice.” 121

        In this case, Petitioner directly appealed her sentence, arguing “that she is entitled

to resentencing because the district court plainly erred in determining the tax loss amount

on which her guidelines sentence was based.” 122 The Fifth Circuit, upon finding that

Petitioner’s “guilty plea was knowing and voluntary, and her appeal waiver is

enforceable,” dismissed Petitioner’s appeal. 123 In the instant 2255 Motion, to the extent

not raised on appeal, Petitioner fails to make the requisite showing of either “cause” and

“actual prejudice” for errors of constitutional or jurisdictional magnitude or “inability to


118 United States v. Shaid, 937 F.2d 228, 231-32 (5th Cir. 1991) (quoting United States v. Frady, 456 U.S.
152, 165 (1982))
119 Id. at 232) (citing Hill, 368 U.S. at 428; Frady, 456 U.S. at 168).
120 Id. (quoting Frady 456 U.S. at 166).
121 Id. at 232 n.7 (citing United States v. Capua, 656 F.2d 1033, 1037 (5th Cir. 1981)).
122 Nevers, 755 F. App’x. at 426.
123 Id. at 427.



                                                    20
raise on direct appeal” and “complete miscarriage of justice” for other errors. As a result,

Petitioner’s substantive claims related to re-arraignment and sentencing are procedurally

defaulted.

        To the extent Petitioner challenges her sentence in the instant 2255 Motion by

claiming the tax loss was wrongly calculated, this claim is also procedurally barred

because Petitioner raised this claim on appeal and “[i]t is settled in this Circuit that issues

raised and disposed of in a previous appeal from an original judgment of conviction are

not considered in § 2255 Motions.” 124

II.     Ineffective Assistance of Counsel

        Petitioner claims her attorneys, Mr. Jordan and Mr. Thompson-Hicks, provided

ineffective assistance of counsel during pretrial proceedings, re-arraignment, and

sentencing. In her plea agreement, Petitioner specifically did not waive her right “to raise

a claim of ineffective assistance of counsel in an appropriate proceeding.” 125 Further,

Petitioner is not procedurally barred from raising these ineffective assistance claims

because the Supreme Court of the United States has held “failure to raise an ineffective-

assistance-of-counsel claim on direct appeal does not bar the claim from being brought

in a later, appropriate proceeding under § 2255.” 126

        The Fifth Circuit has explained that “[i]n a habeas proceeding alleging ineffective

assistance of counsel, the petitioner has the burden of proof.” 127 Further, to prove a valid

claim for ineffective assistance of counsel, the petitioner must demonstrate both prongs



124 United States v. Kalish, 780 F.2d 506, 508 (5th Cir. 1986) (citing United States v. Jones, 614 F.2d 80,
82 (5th Cir. 1980)).
125 R. Doc. 111 at 4.
126 Massaro v. United States, 538 U.S. 500, 509 (5th Cir. 2003).
127 United States v. Chavez, 193 F.3d 375, 378 (5th Cir. 1999) (citing Clark v. Collins, 19 F.3d 959, 964 (5th

Cir. 1994)).

                                                     21
of the test set forth in Strickland v. Washington. 128 As a result, Petitioner must show that:

(1) her counsel’s performance was deficient and (2) her counsel’s deficient performance

prejudiced her defense. 129

        With respect to the first prong of the Strickland test, the Court “compare[s]

counsel’s performance to an objective standard of reasonableness, mindful of the strong

presumption of adequacy.” 130 “‘A conscious and informed decision on trial tactics and

strategy cannot be the basis for constitutionally ineffective assistance of counsel unless it

is so ill chosen that it permeates the entire trial with obvious unfairness.’” 131 In Strickland,

the Supreme Court explained:

        Judicial scrutiny of counsel’s performance must be highly deferential. It is
        all too tempting for a defendant to second-guess counsel’s assistance after
        conviction or adverse sentence, and it is all too easy for a court, examining
        counsel’s defense after it has proved unsuccessful, to conclude that a
        particular act or omission of counsel was unreasonable. 132

As a result, district courts should “indulge a strong presumption that counsel’s conduct

falls within the wide range of professional assistance; that is, the defendant must

overcome the presumption that, under the circumstances, the challenged action might be

considered sound . . . strategy.” 133

        With respect to the second prong of the Strickland test, the petitioner must

demonstrate “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is

a probability sufficient to undermine confidence in the outcome.” 134 In Armstead v. Scott,


128 466 U.S. 668, 687 (1984).
129 See id.
130 Green v. Johnson, 116 F.3d 1115, 1122 (5th Cir. 1997).
131 Id. (quoting Garland v. Maggio, 717 F.2d 199, 206 (5th Cir. 1983) (on rehearing)).
132 Strickland, 466 U.S. at 689.
133 Id. (citation and internal quotation marks omitted).
134 Strickland, 466 U.S. at 694.



                                                    22
the Fifth Circuit explained that a petitioner must do more than merely allege prejudice:

“[A] defendant must ‘affirmatively prove’ prejudice. A mere allegation of prejudice is not

sufficient to satisfy the prejudice prong of the Strickland test. A petitioner must establish

that but for her counsel’s alleged erroneous advice, she would not have pleaded guilty, but

would have insisted upon going to trial.” 135

        As the Supreme Court explained in Strickland, if the Court finds the petitioner has

made an insufficient showing with respect to either of the two required prongs, the Court

may dispose of the claim. 136 Further, the Supreme Court advised that “[i]f it is easier to

dispose of an ineffectiveness claim on the ground of insufficient prejudice, which we

expect will often be so, that course should be followed.” 137

        A.       Pretrial Proceedings

        Petitioner argues her counsel was ineffective during pretrial proceedings.

Specifically, Petitioner asserts Mr. Jordan was ineffective because he filed a “frivolous”

motion to reopen Petitioner’s bail hearing, failed to file a motion for speedy trial, failed to

timely file a motion to suppress evidence, 138 and failed to file a motion for this district

judge to recuse herself. 139 Petitioner alleges both Mr. Jordan and Mr. Thompson-Hicks

were ineffective in preparing and pursuing her motion to suppress. 140

        The Court will first consider Petitioner’s claims solely concerning Mr. Jordan. With

respect to the first Strickland prong, Petitioner fails to establish Mr. Jordan’s

performance was deficient. Rather, Mr. Jordan’s decisions regarding bail, speedy trial,



135 37 F.3d 202, 206 (5th Cir. 1994) (internal citations omitted).
136 Strickland, 466 U.S. at 697.
137 Id.
138 R. Doc. 161 at 6-8.
139 Id. at 41-42.
140 Id. at 23.



                                                     23
and recusal are the types of “conscious and informed decision[s] on trial tactics and

strateg[ies]” that courts will not second guess.

        As the Government points out in its response, even if Mr. Jordan’s motion to

reopen Petitioner’s detention hearing was ultimately unsuccessful in securing Petitioner

pre-trial release, it “afforded Nevers a second opportunity to present evidence that she

was not a flight-risk or danger to her community.” 141 Because Petitioner did not obtain

the maximum relief sought in her first detention hearing, unconditional release, the Court

cannot say Mr. Jordan’s decision to file a motion to reopen the detention hearing failed

to comport with an objective standard of reasonableness.

        Likewise, Mr. Jordan’s decision to file motions to continue instead of a motion for

speedy trial were reasonable. “[C]ounsel’s choice of arguments to support the motion to

continue falls squarely within the ambit of trial strategy.” 142 Similarly, counsel’s choice to

file a motion to continue to effectively prepare for trial falls squarely within the ambit of

trial strategy. The Speedy Trial Act, 18 U.S.C. § 3161, permits continuances to allow

“reasonable time necessary for effective preparation, taking into account the exercise of

due diligence.” 143 Each time Mr. Jordan requested to continue trial, the Court found a

continuance was necessary to permit counsel “reasonable time necessary for effective

preparation should the matter proceed to trial, taking into account the exercise of due

diligence.” 144 Petitioner’s allegations fail to overcome the strong presumption that Mr.

Jordan’s decision to not file a speedy trial motion was reasonable.


141 R. Doc. 166 at 9.
142 Parker v. Cain, Civil Action No. 15-65, 2015 WL 13595034, at *13 (E.D. La. Nov. 13, 2015) (citing
Taylor v. Maggio, 727 F.2d 341, 347-48 (5th Cir. 1984) (“the failure to present a particular argument or
evidence is presumed to have been the result of strategic choice.”)) adopted by 2017 WL 4049598 (E.D.
La. Sept. 13, 2017).
143 18 U.S.C. § 3161(h)(7)(B).
144 R. Doc. 30 at 2; R. Doc. 46 at 2.



                                                   24
        With respect to Petitioner’s claim that Mr. Jordan was deficient in failing to file a

motion for recusal, the record shows no grounds for recusal existed. The existence of a

contempt charge for violating a court’s order alone is insufficient to warrant recusal. 145

Further, and in any event, “counsel’s decision to not file a motion to recuse the trial judge

. . . would be presumed to be the result of a conscious and informed strategy.” 146 Although

Petitioner feels her sentence was unfair, she “has yet to point to any record evidence (and

the Court has found no such evidence) of any unfair rulings or statements from the judge

so as to call into question the overall fairness of [the proceedings].” 147

        Moreover, even assuming Mr. Jordan was ineffective in filing a motion to reopen

the bail hearing or failing to file motions for a speedy trial or for recusal, Petitioner has

not carried her burden in establishing she was prejudiced by Mr. Jordan’s actions. A

petitioner must affirmatively prove that, but for counsel’s ineffectiveness, she would not

have pleaded guilty but would have insisted upon going to trial. 148 In this case, Petitioner

does not even allege—let alone affirmatively prove—she would have insisted on going to

trial but for Mr. Jordan’s ineffectiveness. The closest Petitioner gets to alleging she would

have insisted on going to trial but for Mr. Jordan’s ineffectiveness is her statement that

“but for counsel[’s] ineffective assistance[] the result of this case would have been very

different.” 149 The Court does not find from this statement that Petitioner unequivocally



145 See, e.g., United States v. Allen, 587 F.3d 246, 252-53 (5th Cir. 2009) (“As to the statement that the

[defendants] were in criminal contempt as far as the trial judge was concerned, the record does not
support the conclusion that the district court prejudged the case.”); see also United States v. Beaulieu,
Crim. Action No. 18-108, 2018 WL 5111995, at *10 (E.D. La. Oct. 19, 2018) (“[The defendant’s] argument
that the Court has prejudged any relevant issue in the present case is demonstrably false. The Court has
only held that [the defendant] may possibly be subject to a sentence of more than six months if convicted
of contempt. . .”).
146 Medley v. Stephens, No. 2:07-CV-051, 2013 WL 3989070, at *29 (N.D. Tex. Aug. 5, 2013)
147 Id. (citing United States v. Jones, 287 F.3d 325, 331 (5th Cir. 2002)).
148 Armstead, 37 F.3d at 206.
149 R. Doc. 161 at 62.



                                                    25
intended to allege she would have insisted on going to trial but for counsel’s

ineffectiveness. As a result, Petitioner has failed to prove Mr. Jordan’s actions prejudiced

her.

        The Court turns to Petitioner’s claim that Mr. Jordan and Mr. Thompson-Hicks

were ineffective in preparing and pursuing her motion to suppress. Specifically, Petitioner

alleges Mr. Jordan erred by including incorrect dates in the motion to suppress. 150 She

alleges Mr. Thompson-Hicks erred by failing to obtain her client file from Mr. Jordan in

preparing the motion to suppress 151 and by encouraging Petitioner not to pursue the

motion, advising Petitioner: “you will not win the suppression of evidence hearing.” 152

        Petitioner fails to establish that either Mr. Jordan or Mr. Thompson-Hicks were

deficient in preparing and pursuing her motion to suppress. Instead, the record reflects

that both attorneys acted objectively reasonably. Mr. Jordan prepared the motion at

Petitioner’s “behest” and “pursuant to her specific instructions.” 153 Although Petitioner

alleges Mr. Jordan included incorrect dates in the motion to suppress, this allegation is

debunked by the fact that Mr. Jordan clearly corrected the wrong dates, per Petitioner’s

edits to the draft motion, before filing the motion. 154

        By arguing that Mr. Thompson-Hicks was ineffective in failing to obtain the client

file Mr. Jordan made in preparing for the motion to suppress, Plaintiff in effect argues

Mr. Thompson-Hicks failed to investigate her claims. “A defendant who alleges a failure

to investigate on the part of [her] counsel must allege with specificity what the



150 Id. at 7.
151 Id. at 20-21.
152 Id.
153 R. Doc. 76-1 at 2.
154 Compare R. Doc 161-4 at 10-13 (draft motion with Petitioner’s edits correcting dates) with R. D. 76-1

(filed motion).

                                                    26
investigation would have revealed and how it would have altered the outcome of the

trial.” 155 Petitioner does not specify what Mr. Thompson-Hicks would have discovered

had he obtained Mr. Jordan’s file nor how this information would have helped Petitioner.

As the Government points out in its response:

        Mr. Thompson-Hicks likely would not have found any factual support for Nevers’s
        motion: Mr. Jordan himself stated that Nevers specifically instructed him on what
        arguments to make in the suppression motion and ‘insisted that I make legal and
        factual arguments that are tenuous at best and frivolous at worst.’ Rec. Doc. 161-5
        at 3. 156

Further, Petitioner does not allege how Mr. Thompson-Hicks was unreasonable in

advising Petitioner she was unlikely to win the motion to suppress. Instead, Petitioner

alleges Mr. Thompson-Hicks informed her “he could not corroborate anything in the

motion.” 157 This shows Mr. Thompson-Hicks was objectively reasonable in advising

Petitioner her chances of winning a baseless motion (or, at best, a motion without any

corroborative evidence) was weak.

        As to Strickland’s prejudice prong, “[w]here a defense counsel's failure to litigate

a Fourth Amendment claim competently is the principal allegation of ineffectiveness, the

defendant must prove that [her] Fourth Amendment claim is meritorious and that there

is reasonable probability that [the defendant would not have pleaded guilty] absent the

excludable evidence in order to demonstrate actual prejudice.” 158 Neither the Supreme

Court nor the Fifth Circuit has given much guidance on what qualifies as “meritorious.”

Although the meaning of “meritorious” “suggests [the] [m]ovant must show a strong


155 United States v. Green, 882 F.2d 999, 1003 (5th Cir. 1989) (citing Gray v. Lucas, 677 F.2d 1086 (5th
Cir. 1982); United States v. Lewis, 786 F.2d 1278 (5th Cir. 1986); Alexander v. McCotter, 775 F.2d 595
(5th Cir. 1985)).
156 R. Doc. 166 at 18.
157 R. Doc. 161 at 20-21.
158 United States v. Alanis, 88 F. App’x. 15, 17 (5th Cir. 2004) (citing Kimmelman v. Morrison, 477 U.S.

365, 375 (1986)).

                                                    27
likelihood” of success, 159 the Fifth Circuit has stated “meritorious” means “an appreciable

chance of success,” 160 which may be a less stringent standard. Even under the less

stringent “appreciable chance” standard, Petitioner’s allegations are insufficient.

Petitioner does not allege her motion to suppress would have been successful if fully

pursued. Nor does the record reveal any clear deficiencies in the searches and seizures in

this case that would create an “appreciable chance of success” on Petitioner’s Fourth

Amendment claims.

       Moreover, at no point in her motion does Petitioner actually allege she would have

pleaded differently but for her counsel’s actions surrounding the motion to suppress. At

most, she alleges “but for counsel[’s] ineffective assistance[] the result of this case would

have been very different.” 161 This falls short of alleging Petitioner would have insisted on

going to trial instead of pleading guilty. Similarly, Petitioner’s allegation that she believes

the Court “would [not] have taken her plea” if Petitioner had been permitted to speak at

her re-arraignment 162 is not equivalent to alleging Petitioner would have insisted on going

to trial but for her counsel’s alleged errors. 163 Further, and in any event, the record reflects

the Court never prevented Petitioner from speaking at her re-arraignment. 164 To the

contrary, the Court provided Petitioner with multiple opportunities to speak during her

re-arraignment, asking Petitioner questions to ensure she had entered into the Plea

Agreement knowingly and voluntarily. 165




159 Ratliff v. United States, MO–10–CV–101, MO–08–CR–123(2), 2011 WL 13286476, at *3 (W.D. Tex.
Oct. 28, 2011), adopted by 2013 WL 12350238 (W.D. Tex. July 3, 2013).
160 United States v. Cavitt, 550 F.3d 430, 440 (5th Cir. 2008).
161 R. Doc. 161 at 62.
162 Id. at 23.
163 Id.
164 R. Doc. 152.
165 Id.



                                               28
        B.       Re-arraignment

        Petitioner alleges Mr. Thompson-Hicks advised her she would receive three years

and “credit for time served” if she accepted the plea deal. 166 In effect, Petitioner alleges

Mr. Thompson-Hicks rendered ineffective assistance by promising Petitioner a sentence

of three years if she pleaded guilty.

        To establish prejudice in a case involving a guilty plea, the petitioner “must show

that there is a reasonable probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” 167 “When a defendant alleges

[her] counsel’s deficient performance led [her] to accept a guilty plea rather than go to

trial, [courts] do not ask whether, had [s]he gone to trial, the result of that trial ‘would

have been different’ than the result of the plea bargain.” 168 “[The courts] instead consider

whether the defendant was prejudiced by the ‘denial of the entire judicial proceeding . . .

to which he had a right.’” 169 “[W]hen a defendant claims that [her] counsel's deficient

performance deprived [her] of a trial by causing [her] to accept a plea, the defendant can

show prejudice by demonstrating a ‘reasonable probability that, but for counsel's errors,

[s]he would not have pleaded guilty and would have insisted on going to trial.’” 170 Such

errors include those that “affect [the defendant’s] understanding of the consequences of

pleading guilty.” 171

        Although a guilty plea may be invalid if induced by defense counsel’s unkept

promises, “a defendant ordinarily will not be heard to refute her testimony given at a plea



166 R. Doc. 161 at 21.
167 Hill v. Lockhart, 474 U.S. 52, 59 (1985).
168 Lee v. United States, 137 S. Ct. 1958, 1965 (2017) (citations and internal ellipses omitted).
169 Id. (quoting Roe v. Flores–Ortega, 528 U.S. 470, 483 (2000)).
170 Id. (quoting Hill, 474 U.S. at 59).
171 Id. (citing Hill, 474 U.S. at 59).



                                                      29
hearing while under oath.” 172 “Solemn declarations in open court carry a strong

presumption of verity,” forming a “formidable barrier in any subsequent collateral

proceedings.” 173 To obtain relief on the basis of alleged promises “though inconsistent

with representations she made in open court when entering her guilty plea,” a petitioner

must prove: “(1) the exact terms of the alleged promise, (2) exactly when, where, and by

whom the promise was made, and (3) the precise identity of an eyewitness to the

promise.” 174 “If the defendant produces independent indicia of the likely merit of her

allegations, typically in the form of one or more affidavits from reliable third parties, she

is entitled to an evidentiary hearing on the issue.” 175 “If, however, the defendant's showing

is inconsistent with the bulk of her conduct or otherwise fails to meet her burden of proof

in the light of other evidence in the record, an evidentiary hearing is unnecessary.” 176 In

this case, Petitioner’s 2255 Motion does not include any affidavit, attestation, declaration,

sworn statement or any other independent indicia of the likely merits of her allegations.

Accordingly, an evidentiary hearing is not necessary.

        In open court, Petitioner declared Mr. Thompson-Hicks had not made any

promises to her regarding her sentence:

        THE COURT: Have the sentencing guidelines applicable to your case been
        explained to you by your counsel?

        THE DEFENDANT: Yes, ma'am.

        ...




172 Cervantes, 132 F.3d at 1110 (citing United States v. Fuller, 769 F.2d 1095, 1099 (5th Cir. 1985)).
173 Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).
174 Cervantes, 132 F.3d at 1110 (citing Harmason v. Smith, 888 F.2d 1527, 1529 (5th Cir. 1989)).
175 Id.
176 Id. (citing United States v. Smith, 844 F.2d 203, 208 (5th Cir. 1988) (per curiam); United States v.

Raetzsch, 781 F.2d 1149, 1152 (5th Cir. 1986)).

                                                    30
        THE COURT: Mr. Thompson-Hicks, other than rough estimates of the sentencing
        guidelines, have you made any representations to Ms. Nevers as to the sentence I
        will impose?

        MR. THOMPSON-HICKS: No, Your Honor.

        THE COURT: Ms. Nevers, to the best of your knowledge is what your attorney just
        said correct?

        THE DEFENDANT: Yes.

        THE COURT: Do you understand that any discussions with your attorney or
        anyone else regarding sentencing guidelines have been merely rough estimates and
        that the Court is not bound by those discussions?

        THE DEFENDANT: Yes, ma'am.

        THE COURT: Has anyone connected with the government, anyone connected with
        any law enforcement agency or anyone else at any time, other than those rough
        estimates of the sentencing guidelines, made any prediction or promise to you as
        to what your sentence will be?

        THE DEFENDANT: No, ma'am. 177

        These declarations made in open court carry a strong presumption of verity.178

Petitioner’s allegations in her 2255 Motion confirm Mr. Thompson-Hicks did not promise

Petitioner she would receive a three-year sentence by pleading guilty. Rather, Petitioner

alleges Mr. Thompson-Hicks “advised” her to plead guilty and “take the three years,”

which represents the maximum possible sentence that could be imposed on Petitioner in

the event of a conviction with respect to each of the four counts of conviction and thus the

lowest sentence Mr. Thompson-Hicks predicted Petitioner could receive if she plead

guilty rather than proceeding to trial. 179 Further, Petitioner does not allege Mr.

Thompson-Hicks promised her sentences would be run concurrently, but rather alleges

Mr. Thompson-Hicks told Petitioner: “I have never seen this judge run no one [sic]


177 R. Doc. 152 at 8-9.
178 See Blackledge, 431 U.S. at 74.
179 R. Doc. 161 at 21.



                                            31
sentence consecutively.” 180 Such statements constitute permissible “prediction[s] or

statement[s] of probability” as opposed to an impermissible “definite and firm

assurance.” 181 As a result, Petitioner’s presents no evidence to surmount the “formidable

barrier” presented by Petitioner’s own open court assertions there had been “no

promises” about her sentence, and instead Petitioner’s own allegations corroborate

Petitioner’s open court assertions. Moreover, at Petitioner’s sentencing, prior to imposing

Petitioner’s sentence, the Court explained that under the USSG, the “maximum term of

imprisonment is 3 years as to each count” and the Court could run the sentences for

Petitioner’s offenses consecutively or concurrently. 182 The Court then provided Petitioner

an opportunity to be heard before the Court imposed her sentence. 183 Petitioner did not

inform the Court she had been promised her sentences would be run concurrently. 184

        In addition, Petitioner’s 2255 Motion fails to establish prejudice on its face. A “bare

allegation” that a petitioner “would not have pleaded guilty but would have insisted upon

going to trial” but for her counsel’s ineffectiveness is “not sufficient to establish

prejudice.” 185 In this case, Petitioner does not even allege she would have insisted on going

to trial but for her attorney’s alleged promises regarding her sentence. Although

Petitioner states she allowed her attorney to “convince her to accept the plea offer” and

she “told [Mr. Thompson-Hicks] she wanted to take [her case] to trial,” 186 these

statements fall short of constituting even a bare allegation that Petitioner would not have



180 Id. at 24.
181 See Harmason, 888 F.2d at 1532
182 R. Doc. 151 at 5.
183 Id. at 7.
184 Further, the PSR provided: “the advisory guideline imprisonment range is 84 to 105 months.” R. Doc.

128 at 27. At her sentencing, Petitioner confirmed she had received a copy of the PSR and had an
opportunity to read it prior to the sentencing. R. Doc. 151 at 3.
185 Armstead, 37 F.3d at 210.
186 R. Doc. 161 at 24-25.



                                                  32
pled guilty and would have insisted on proceeding to trial but for Mr. Thompson-Hicks’s

alleged promises regarding her sentence. Similarly, Petitioner does not explain how

proceeding to trial would have produced a more favorable result than pleading guilty.

Rather, as the Government points out in its response:

         In the signed factual basis supporting her guilty plea, Nevers admitted that she
         prepared false tax returns on behalf of her clients in express violation of a court
         order, to which she consented, barring her from preparing tax returns. Rec. Doc.
         110 at 4. Had Nevers’s case proceeded to trial, the government would have
         introduced, among other things, testimony from Nevers’s clients, along with
         individual income tax returns, IRS filing records, and bank records proving Nevers
         falsely prepared returns on her clients’ behalf, and in direct violation of this Court’s
         injunction. Rec. Doc 110 at 5. 187

Further, by pleading guilty, Petitioner received a three-point reduction for acceptance of

responsibility that resulted in a reduced USSG range of 84 to 105 months, 188 of which she

was sentenced to the lowest end of the range. Without this three-point reduction,

Petitioner’s USSG range would have been 110 to 137 months. 189

         Petitioner fails to establish Mr. Thompson-Hicks promised her a lower sentence

and that, but for the alleged promise, she would have proceeded to trial and received a

lower sentence. As a result, Petitioner is not entitled to relief on her claim of ineffective

assistance of counsel for promising Petitioner a sentence of three years.

         C.       Sentencing

         Petitioner also asserts a claim of ineffective counsel during sentencing. She alleges

Mr. Thompson-Hicks failed to adequately represent her by failing to argue for a reduction

in the tax loss in her presentence investigation report, which in turn increased her USSG

range for sentencing. 190 Petitioner also alleges Mr. Thompson-Hicks failed to adequately


187 R. Doc. 166 at 14 n.1.
188 R. Doc. 128 at 14.
189 See id.
190 R. Doc. 161 at 27.



                                               33
represent her medical history as a mitigating factor because he failed to obtain Petitioner’s

medical records. 191 However, Petitioner later alleges Mr. Thompson-Hicks did obtain her

medical records, but forged her signature to obtain the records. 192

        With respect to a habeas petition alleging ineffective performance at sentencing,

the Fifth Circuit has explained that a petitioner must demonstrate her counsel failed to

“research facts and law and raise meritorious arguments based on controlling precedent”

to meet Strickland’s deficiency prong. 193 Counsel’s failure “to raise an objection whose

favorable resolution is foreclosed by existing law” does not render assistance

ineffective. 194 In this case, Petitioner agreed to the tax loss amount in her plea

agreement 195 and, accordingly, Mr. Thompson was reasonable in not arguing for a

reduction in the tax loss amount at sentencing. Further, although Mr. Thompson-Hicks

did not file Petitioner’s medical records on the record, Mr. Thompson-Hicks filed a

sentencing memorandum in which he argued for a reduced sentence based on several

factors, including Petitioner’s medical condition. 196 In the sentencing memorandum, Mr.

Thompson-Hicks explained why he was unable to obtain Petitioner’s medical records,

despite diligent efforts to do so:

        Defense Counsel has request records of Mrs. Nevers’ medical treatment from
        Nelson Coleman Correctional Center. While the medical department confirmed
        ongoing medical issues, they have not provided any records in response to
        counsel’s request. 197




191 Id. at 29-32.
192 Id. at 32.
193 United States v. Fields, 565 F.3d 290, 296 (5th Cir. 2009) (citing United States v. Conley, 349 F.3d 837,

841 (5th Cir. 2003)).
194 See id.
195 R. Doc. 111 at 2.
196 R. Doc. 132.
197 Id. at 4 n.1.



                                                    34
           Petitioner further fails to establish any prejudice resulted from Mr. Thompson-

Hicks’s alleged sentencing failures. The Fifth Circuit has long recognized that “to show

prejudice, a defendant “must demonstrate a reasonable probability that, but for [her]

counsel’s actions, he would have received a significantly less harsh sentence.” 198

Petitioner insists Mr. Thompson-Hicks failed to “lower her tax loss,” but she does not

allege how the tax loss figure could have been lowered, nor how a lower tax loss would

have resulted in a lower sentence. Similarly, Petitioner does not allege how her medical

records—in addition to the information already provided regarding Petitioner’s medical

conditions in the sentencing memorandum Mr. Thompson-Hicks filed—would have

improved her sentence, which was at the bottom of the USSG range.

           Because Petitioner has not carried her burden in establishing any of her ineffective

assistance of counsel claims, she is not entitled to relief under § 2255.

                                            CONCLUSION

           IT IS ORDERED that Petitioner Shawanda Nevers’ 2255 Motion is DENIED.

           New Orleans, Louisiana, this 27th day of December, 2019.

                           ________________________________
                                    SUSIE MORGAN
                             UNITED STATES DISTRICT JUDGE




198   United States v. Grammas, 376 F.3d 433, 439 (5th Cir. 2004).

                                                    35
